                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

ROBERT GARY MOORE,                                     *

Plaintiff,                                             *

v.                                                     *            Civil Action No. GJH-18-934

BISHOP, Warden of N.B.C.I.                             *
COMMISSIONER of N.B.C.I., (DOC)
CHAPLAIN LAMP,                                         *
JOHN DOE,1
SERGEANT THOMAS,2                                      *

Defendants.                                  *
                                            ***
                                     MEMORANDUM OPINION

        Plaintiff Robert Gary Moore is a self-represented litigant incarcerated at North Branch

Correctional Institution (NBCI) in Cumberland, Maryland. In this civil rights action filed

pursuant to 42 U.S.C. §1983, he alleges that Defendants violated his rights under the First and

Fourteenth Amendments. ECF No. 3. Pending before the Court is a Motion to Dismiss or,

Alternatively, for Summary Judgment filed by the Commissioner of Corrections, Chaplain

Lamp, and Sgt. Thomas. ECF No. 14.3 Despite being notified of his right to file an Opposition

with exhibits and/or a declaration in support of his Complaint, Moore did not do so. ECF Nos. 15

& 16. No hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the following reasons,

Defendants’ Motion, ECF No. 16, treated as a Motion for Summary Judgment, will be granted.




1
  Moore filed his Amended Complaint against Pastor of NBCI-John Doe. ECF No. 3. Service has been effected on
Chaplain Lamp. John Doe will be dismissed.
2
  The Clerk shall change the spelling of Sergeant Thomas’ last name on the docket.
3
  Counsel accepted service on behalf of Warden Bishop, see ECF Nos. 11 & 12, so it is unclear why Warden Bishop
is not included in the dispositive motion, and this may reflect an inadvertent typographical error or clerical
oversight. ECF No. 14
    I.       BACKGROUND

         In his initial Complaint, Moore alleges that he is Jewish, that he asked to be placed on a

kosher diet, and that “the jail” destroyed his Administrative Remedy Procedure (ARP) requests.

ECF No. 1 at 4. Along with the Complaint, Moore filed a copy of an ARP “appeal” he sent to the

Commissioner of Correction, dated March 4, 2018, and stamped by the Inmate Grievance Office

(“IGO”) as received on March 8, 2018. In the appeal he complained that he had not received a

response to his ARP of November 17, 2017, which complained he was denied kosher food. ECF

No. 1 at 7. He also wrote “the pastor for NBCI” more than eight times between October 18,

2017 and February 20, 2018. ECF No. 1 at 8.

         Moore amended the Complaint at the direction of the Court on April 19, 2019.4 ECF Nos.

2 & 3. He alleged that between November 9, 2017 and February 9, 2018, he sent eight letters to

the Chaplain asking for a kosher diet, and as of April 14, 2018, when he filed his Amended

Complaint, he had not received a kosher diet. ECF No. 3 at 2. Moore also alleged that he

submitted an ARP on November 9, 2017, and Sgt. Thomas destroyed it.5 ECF No. 3 at 3. Moore

did not identify the subject of the allegedly destroyed ARP. ECF No. 3 at 3. Moore alleges the

“IGO denied my appeal. This Court already have [sic] the IGO decision.” ECF No. 3 at 2; see

also ECF 1-1 (March 8, 2018 letter from ARP coordinator returning March 8, 2018 ARP or letter

because intent of filing could not be discerned). As relief, Moore asked to be placed on a kosher

diet, awarded $20,000 from all four Defendants, and “to correct ARP procedures.” ECF No. 1 at

3; ECF No. 3 at 2.

         Sgt Thomas denies destroying ARP requests and declares that when an inmate gives him


4
  Moore did not file the supplement with a declaration. ECF No. 3.
5
  Moore did not name a correctional officer in the initial complaint. ECF No. 1. In his supplement, he alleged Sgt.
Tompson destroyed his November 9, 2017 ARP. ECF No. 3 at 2. In subsequent correspondence to the Court he
identified the officer as Sgt, Thomas. ECF No. 6.

                                                         2
an ARP request, he signs it, places the yellow copy in the mailbox for return to the inmate, and

delivers the original white copy to the ARP Office. Thomas denies interfering with Moore’s efforts

to access the ARP process. Declaration of Sgt. William Thomas, ECF No. 14-7 ¶ 3.

         Defendants explain that to participate in the Religious Program Diet, including the kosher

diet, an inmate must complete a form approved by the Director of Programs and Services and

submit it to the facility chaplain. An inmate is eligible to participate in religious diet program

based on the inmate’s recognized participation in a religious faith group listed under

OPS.140.0002 D (5).6 Declaration of Chaplain Kevin Lamp, ECF No. 14-3 ¶¶3, 8, 9, 10, 11.

         Inmates designate and register their religious preference on a Religious Preference

Registration form. Inmates may change their affiliation by submitting a new form with a new

election. After registration, an inmate may receive passes to participate in religious activities.

The applicant’s designation of religious faith on the Religious Preference Registration form is

considered when evaluating the Religious Diet Program application. Lamp Declaration ECF No.

14-3.

         Moore registered as a Protestant in 2012. Declaration of John White, Correctional Case

Manager Specialist II. ECF No. 14-4 at 2. On July 19, 2013, Moore submitted a Religious

Preference Registration form to change his religion to “none” and selected the Master Cycle

Menu for his meals. ECF No. 14-4 at 3–4. In November of 2017, Moore was placed on a 2400

calorie diet, which is a medical, not religious diet. Declaration of Parrish Kammauf, NBCI

Dietary Manager, Decl. ECF No. 14-5 ¶4.



6
  Defendants did not file copies of the policy directive referenced by Chaplain Lamp in his declaration. The
referenced OPS.140.0002 can, however, be found online at: http://itcd.dpscs.state.md.us/PIA/. OPS.140.0002 is
entitled “Religious Services Manual” and provides that: “[t]he Kosher diet that shall be offered to an offender who
has designated the offender’s religions faith as one of the following faith groups: (a) Jewish; (b) House of Yahweh;
(c) Assemblies of Yahweh; (d) Messianic Jewish; (e) Hebrew Israelites; or (f) other recognized religions that have
the same basic tenets that require the Kosher diet.” OPS.140.0002.10.B.2.

                                                          3
         Defendants assert that when Moore initiated this lawsuit, he had not submitted the form

necessary to apply to participate in the religious diet program and there was no record of a

Religious Preference Registration form to change his 2013 designation. Lamp Decl. ECF No. 14-

3 ¶¶ 6, 12–13; Kammauf Decl. ECF No. 14-5 ¶ 4. Since then, Moore has been provided the

requisite forms to change his religious preference and apply to the Religious Diet Program. In

August of 2018, Moore filed to designate Judaism as his religious preference. Lamp Decl. ECF

No. 14-3 ¶ 14. If Moore is approved for a kosher diet, he will need to provide the Medical

Department with a Release of Responsibility to remove him from the medical diet and place him

on the kosher diet. Kammauf Decl. ECF No. 14-5 ¶ 5.

         Defendants maintain that Moore has submitted numerous ARP requests, some of which

concern his diet, but none alleged he was denied kosher meals. Declaration of John White,

Correctional Case Management Specialist, II, ECF No. 14-4 at 1, 5–9; Declaration of Samiyah

Hassan, Inmate Grievance Office (IGO), ECF No. 14-6 at 1 ¶2.

   II.      STANDARD OF REVIEW

         Defendants style their motion as a Motion to Dismiss or, in the Alternative, Motion for

Summary Judgment. When deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the Court considers only the facts in the complaint or “integral to the complaint.” Sec’y

of State for Defense v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). However,

Rule 12(d) requires courts to treat a motion to dismiss as a motion for summary judgment when

the court considers matter outside the pleadings. Fed. R. Civ. P. 12(d). Before converting a

motion to dismiss to one for summary judgment, courts must give the nonmoving party “a

reasonable opportunity to present all the material that is pertinent to the motion.” Id. Consistent

with this rule, the nonmoving party must have some indication that the court will treat the motion



                                                 4
to dismiss as a motion for summary judgment and “must be afforded a reasonable opportunity

for discovery” if it is essential to the nonmoving party’s ability to oppose the motion. Gay v.

Wall, 761 F.2d 175, 177 (4th Cir. 1985) (citation omitted).

       It is obvious when the moving party styles its motion as a “Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment,” as is the case here, that the Court may treat the

motion as one for summary judgment. See Laughlin v. Metropolitan Wash. Airports Auth., 149

F.2d 253, 260–61 (4th Cir.1998). To show that a reasonable opportunity for discovery has not

been afforded, the nonmoving party must file an affidavit or declaration under Rule 56(d)

explaining why “for specified reasons, it cannot present facts essential to justify its opposition,”

Fed. R. Civ. P. 56(d), or otherwise put the district court on notice of the reasons why summary

judgment is premature, see Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244–45

(4th Cir. 2002). Here, Plaintiff has not filed a Rule 56(d) affidavit or otherwise requested

discovery in this matter. Under these circumstances, the Court will construe Defendant’s motion

as a Motion for Summary Judgment.

       Pursuant to Federal Rule of Civil Procedure 56, the Court grants summary judgment if

the moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts

supported in the record, not simply assertions in the pleadings. Bouchat v. Balt. Ravens Football

Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). The nonmoving party has the burden to show a

genuine dispute on a material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.



                                                  5
574, 586-87 (1986). A fact is “material” if it “might affect the outcome of the suit under the

governing law.” Anderson, 477 U.S. at 248. A dispute of material fact is only “genuine” if

sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict for

that party. Id. at 248–49.

    III.       DISCUSSION

           Defendants argue they are entitled to dismissal or summary judgment in their favor

because A) they have Eleventh Amendment immunity; B) the doctrine of respondeat superior is

inapplicable;7 C) Moore failed to exhaust administrative remedies; and D) Moore failed to state a

claim of interference with his religion.

           A. Eleventh Amendment

           The Eleventh Amendment provides: “[t]he Judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or subjects of any Foreign State.” U.S.

Const. amend. XI. The Eleventh Amendment bars individuals from bringing suit against a State,

without the State’s consent or a valid Congressional abrogation of sovereign immunity. See

Coleman v. Court of Appeals of Maryland, 566 U.S. 30, 35 (2012); Board of Trustees of Univ. of

Alabama v. Garett, 531 U.S. 356, 363 (2001); Seminole Tribe of Fla. v. Florida, 517 U.S. 44,

54–55 (1996); Pennhurst State School and Hospital v Halderman, 465 U.S. 89, 100 (1984).

           “[A] suit against a state official in his or her official capacity is not a suit against the

official but rather is a suit against the official’s office. As such, it is no different from a suit

against the State itself.” Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). The State

of Maryland has waived its sovereign immunity for certain types of cases brought in state courts.


7
 Respondeat superior is a legal doctrine that provides an employer is liable in certain cases for the wrongful acts of
his employee, and a principal for those of his agent. See Black’s Law Dictionary (8th ed. 2004).

                                                          6
See Md. Code, State Gov't. Art., § 12–201(a). But it has not waived its immunity under the

Eleventh Amendment to a suit of this kind in federal court.

       There are several exceptions to the Eleventh Amendment bar. See, e.g., Equity In

Athletics, Inc. v. Department of Education, 639 F.3d 91, 107 n. 13 (4th Cir. 2011) (listing

exceptions). For example, the Eleventh Amendment does not prevent private individuals from

suing State officials for injunctive or declaratory relief for ongoing violations of federal law.

However, there is no evidence in this case of ongoing unconstitutional conduct by Defendants

warranting injunctive or declaratory relief in Moore’s favor. Defendants are therefore entitled to

dismissal of the claims raised against them in their official capacities.

       B. Respondeat Superior

       Section 1983 imposes liability on “any person who shall subject, or cause to be subjected,

any person . . . to the deprivation of any rights. . . .” 42 U.S.C. § 1983. The statute requires a

showing of personal fault, whether based on the defendant’s own conduct or another’s conduct in

executing the defendant’s policies or customs. See Monell v. New York City Dep’t of Social

Servs., 436 U.S. 658, 690 (1978); West, 815 F.2d at 996 (4th Cir. 1987), Vinnedge v. Gibbs, 550

F.2d 926, 928 (4th Cir. 1977) (requiring an affirmative showing that the official charged acted

personally in the deprivation of the plaintiff's rights). Moreover, an individual cannot be held

liable under 42 U.S.C. § 1983 under a theory of respondeat superior. See Monell, 436 U.S. at

690; Love–Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (no respondeat superior liability

under § 1983). Moore does not allege that the Warden or Commissioner personally denied him

access to a religious diet or interfered with processing his ARP requests.

       To hold the Warden or Commissioner culpable under a theory of supervisory liability,

Moore must show (1) the supervisor had actual or constructive knowledge that his subordinate



                                                   7
was engaged in conduct that posed a pervasive and unreasonable risk of constitutional injury to

citizens like the plaintiff; (2) the supervisor’s response to the knowledge was so inadequate as to

show deliberate indifference to or tacit authorization of the alleged offensive practices; and (3)

there was an affirmative causal link between the supervisor’s inaction and the particular

constitutional injury suffered by the plaintiff. See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir.

1994). Moore does not allege the Warden or Commissioner had actual or constructive knowledge

of allegedly wrongful conduct regarding the issue here, or that the Warden or Commissioner’s

inaction caused injury to him. Rather, the sole basis for Moore’s claims against the Warden and

the Commissioner is the responsibilities associated with their job title, otherwise known as

respondeat superior. As noted, a theory of respondeat superior is not applicable in a civil rights

complaint filed under 42 U.S.C. § 1983. For these reasons, the Warden and Commissioner are

entitled to summary judgment in their favor.

         C. Administrative Remedies

         Under the Prison Litigation Reform Act (“PLRA”), inmates must exhaust the

administrative remedies available to them before bringing any action related to prison conditions.

42 U.S.C. § 1997e(a). The purpose of exhaustion includes “allowing a prison to address

complaints about the program it administers before being subjected to suit, reducing litigation to

the extent complaints are satisfactorily resolved, and improving litigation that does occur by

leading to the preparation of a useful record.” Jones v. Bock, 549 U.S. 199, 219 (2007). Prisoners

must pursue administrative grievances until they receive a final determination of the claims,

appealing through all available stages in the administrative process. Chase v. Peay, 286 F. Supp.

523, 530 (D. Md. 2003); Gibbs v. Bureau of Prisons, 986 F. Supp. 941, 943–44 (D. Md. 1997).8


8
  In Maryland, a state inmate must first file an ARP request with the warden of the prison within 30 days of the
incident or when the prisoner gains knowledge of the injury giving rise to the complaint. See Md. Code Regs.

                                                          8
An inmate must complete the prison’s internal appeals process before bringing suit. See Chase,

286 F. Supp. 2d at 529-30.

        Exhaustion generally may not be excused unless an administrative procedure is not

available. See Ross v. Blake, 136 S.Ct. 1850, 1858 (2016). An administrative remedy is

unavailable “if a prisoner, through no fault of his own, was prevented from availing himself of

it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008). For example, an administrative

procedure is rendered unavailable when officers are consistently unwilling or unable to provide

relief to aggrieved inmates, the procedure is so opaque that it is practically incapable of use, or

prison administrators actively thwart inmates from filing grievances. Ross, 136 S.Ct. at 1859–

60.

        The undisputed record demonstrates that Moore never filed an ARP concerning denials of

a kosher meal or interference with the ARP process, prior to filing this complaint. Sgt. Thomas’

declaration directly disputes Moore’s allegation that he destroyed his ARP and Moore has not

responded with evidence to the contrary. Notably, Moore did not specify the subject of the

purportedly destroyed ARP. Moore’s numerous ARP filings, none of which concerned kosher

meals, belie his assertion that he was hindered from using the ARP process or that the process

was so opaque as to be unavailable to him. ECF No. 14-4 at 24-25. Even if Moore wrote to the

pastor more than eight times between October 18, 2017 and February 20, 2018, as he claims, his

letters were not submitted through the ARP process. ECF No. 1 at 8. Moore did not file an

opposition to Defendants’ dispositive motion and does not refute Defendants’ exhibits showing



(COMAR) § 12.07.01.04-05.A (2017). If the ARP is denied, or the inmate does not receive a timely response, a
prisoner must file an appeal with the Commissioner of Correction within 30 days. COMAR § 12.07.01.05.C. If the
appeal is denied, the prisoner must appeal within 30 days to the IGO. See Md. Code. Ann., Corr. Servs. §§ 10-206,
10-210;COMAR §§ 12.07.01.03, 12.07.01.05.B. An Inmate may seek judicial review of the IGO’s final
determinations in a Maryland Circuit Court. Md. Code Ann., Corr. Servs. § 10-210.


                                                        9
lack of exhaustion. Thus, based on the undisputed record before the Court, Moore has failed to

comply with mandatory exhaustion requirements entitling Defendants to dismissal of the claims

without prejudice. Because the record evidence also demonstrates that Defendants did not

violate Moore’s First Amendment rights, Defendants are also entitled to summary judgment in

their favor.

        D. Failure to State a Claim

               1. First Amendment

        Moore claims he has been denied kosher meals in violation of his First Amendment

rights. The Free Exercise Clause of the First Amendment applies to the States by virtue of the

Fourteenth Amendment. See Employment Division v. Smith, 494 U.S. 872, 876–77 (1990). It

provides that “Congress shall make no law . . . prohibiting the free exercise” of religion. U.S.

Const. Amend. I. However, State action only violates a prisoner’s constitutional rights if it

burdens the prisoner’s religious rights and is not reasonably related to a legitimate penological

interest. See Turner v. Safley, 482 U.S. 78, 89 (1987). “Lawful incarceration brings about the

necessary withdrawal or limitation of many privileges and rights, a retraction justified by the

considerations underlying our penal system.” O'lone v. Estate of Shabazz, 482 U.S. 342, 348

(1987). With respect to the free exercise of religion, prison inmates retain a right to reasonable

opportunities for free exercise of religious beliefs without concern for the possibility of

punishment. See Cruz v. Beto, 405 U.S. 319, 322 (1972). That retained right is not unfettered.

Prison restrictions that impact on the free exercise of religion but are related to legitimate

penological objectives do not run afoul of the Constitution. See Turner, 482 U.S. at 89-91. The

test to determine if the restrictions are justified requires examination of whether there is a

rational relation between the asserted governmental interest and the regulation in question. In



                                                  10
addition, this Court must examine whether there are alternative means of exercising the right

asserted; whether accommodation of the right will impact on the orderly operations of the prison;

and whether readily available alternatives to the regulation would be less restrictive.

         Another consideration is the standard provided by the Religious Land Use and

Institutionalized Persons Act (RLUIPA).9 The act provides in part:

                 [n]o government shall impose a substantial burden on the religious
                 exercise of a person residing in or confined to an institution ... even
                 if the burden results from a rule of general applicability, unless the
                 government demonstrates that imposition of the burden on that
                 person (1) is in furtherance of a compelling government interest; and
                 (2) is the least restrictive means of furthering that compelling
                 government interest.

“[A] prisoner's request for an accommodation must be sincerely based on a religious belief and

not some other motivation.” Holt v. Hobbs, 135 S.Ct. 853, 862 (2015). Prison authorities are

permitted to test the sincerity of a religious belief that is being accommodated. See Cutter v.

Wilkinson, 544 U.S. 709, 725, n.13 (2005) (“prison officials may appropriately question whether

a prisoner's religiosity . . . is authentic.”); see also Lovelace v. Lee, 472 F.3d 174, 188 (4th Cir.

2006).

         Moore was required to submit forms to indicate his religious preference as Jewish and to

apply to participate in the religious diet program. He does not assert that completing the

necessary forms was a substantial burden on his free exercise of religion. Courts have recognized

that requiring a prisoner to complete a standard prison form to obtain a special religious diet does

not violate the right to free exercise of religion. See e.g. Resnick v Adams, 348 F.3d 763, 771 (9th

Cir. 2003); Yaacov v. Collins, 649 F. Supp. 679, (N.D. OH. 2009) (restricting kosher meals to

registered inmates reasonably related to legitimate penological interests). Additionally, Moore’s


9
 Moore’s Complaint did not raise a RLUIPA claim. It is considered here in order to fully evaluate his religious
claim.

                                                        11
medical diet needs required him to sign a release of responsibility before he could be placed on

the diet. Defendants’ exhibits show that at the time Moore filed this lawsuit, he had not complied

with either requirement. Importantly, Moore does not refute Defendants’ assertions. The

prerequisite steps to receive a religious diet do not amount to a substantial and unlawful burden

on religious practice; rather, they serve a legitimate governmental interest in the orderly

administration of a program that allows prisons to accommodate the religious dietary needs of

inmates. Moore has failed to raise a genuine issue of material fact as to whether his rights under

the First Amendment or RLUIPA were violated, and Defendants are entitled to summary

judgment.

            2. Equal Protection

         To the extent Moore intends to assert that his rights under the Equal Protection Clause

applied through the Fourteenth Amendment have been violated, ECF Nos. 1 & 1-2, he provides

no explanation to support his claims. To state a claim for relief under the Equal Protection

Clause, a plaintiff must show that he “has been treated differently from others with whom he is

similarly situated and that the unequal treatment was the result of intentional or purposeful

discrimination.” Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001). Because the

complaint presents no such allegations, there are no grounds for an equal protection claim.

   IV.      CONCLUSION

         For these reasons, the Court will grant Defendants’ Motion for Summary Judgment. A

separate Order follows.

Dated: March 25, 2019                                 /s/
                                                      GEORGE J. HAZEL
                                                      United States District Judge




                                                 12
